Case: 16-16397    Date Filed: 09/29/2017   Page: 1 of 10


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                                No. 16-16397
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 1:15-cr-00168-CG-B-1



UNITED STATES OF AMERICA,

                                                              Plaintiff - Appellee,

versus

MANILA CHICAGO,
a.k.a. Coung V. Nguyen,

                                                          Defendant - Appellant.

                          ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                        ________________________

                             (September 29, 2017)

Before MARTIN, JULIE CARNES, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 16-16397    Date Filed: 09/29/2017    Page: 2 of 10


      Defendant appeals the district court’s denial of his motion to withdraw his

guilty plea, arguing that the court abused its discretion by not allowing him to

effectively argue his motion. We affirm.

I.    BACKGROUND

      Defendant Manila Chicago (“Defendant”) was indicted by a federal grand

jury on 16 counts of various drug, gun, and money laundering charges. Based on

an evaluation conducted by the Bureau of Prisons, the district court found that

Defendant was competent to stand trial. Defendant subsequently entered into a

plea agreement in which he agreed to plead guilty to one count each of drug

trafficking, using a firearm in relation to drug trafficking, and money laundering.

In return, the Government agreed to drop the remaining charges, not pursue

additional charges related to the underlying facts of the indictment, and

recommend a sentence at the low end of the sentencing guidelines.

      In his change of plea hearing, Defendant acknowledged that he had

discussed the charges pending against him with his attorney and that he was

prepared to plead guilty. Defendant further acknowledged that he had read and

discussed the plea agreement and factual resume with his attorney, that he

understood what was in the plea agreement, and that he was pleading guilty of his

own free will and was not coerced or threatened. Defendant stated that he was

fully satisfied with his attorney’s representation of him. After reviewing the


                                           2
              Case: 16-16397     Date Filed: 09/29/2017   Page: 3 of 10


charges with Defendant and the possible sentences and related effects of pleading

guilty to a felony, the court found that Defendant was

      fully competent and capable of entering an informed plea; that he is
      aware of the nature of the charges and the consequences of the plea;
      that the plea of guilty is a knowing and voluntary plea supported by an
      independent basis in fact containing each of the essential elements of
      the offenses.

The court subsequently accepted Defendant’s guilty plea.

      During his sentencing hearing, however, Defendant made a statement to the

court in which he claimed he did not understand parts of his plea agreement and

signed the agreement because his attorney told him to. Defendant specifically

claimed that the money laundering charge against him was “a lie.” The district

court understood Defendant’s statements to be an attempt to withdraw at least a

portion of his guilty plea, but, because of Defendant’s assurances at the change of

plea hearing, the court denied Defendant’s request. The court subsequently

sentenced Defendant to 111 months’ imprisonment. On appeal, Defendant argues

that the district court erred by not allowing him to “effectively argue” his motion to

withdraw his guilty plea.

II.   DISCUSSION

      A.     Standard of Review

      We review a district court’s denial of a request to withdraw a guilty plea for

abuse of discretion, and there is no abuse of discretion unless the denial is


                                          3
              Case: 16-16397    Date Filed: 09/29/2017   Page: 4 of 10


“arbitrary or unreasonable.” United States v. Brehm, 442 F.3d 1291, 1298 (11th

Cir. 2006) (quoting United States v. Weaver, 275 F.3d 1320, 1328 n.8 (11th

Cir.2001)).

      B.      Whether Defendant Has Shown a Fair and Just Reason for
              Requesting to Withdraw His Guilty Plea

      A criminal defendant may withdraw a guilty plea after the court accepts it,

but before he is sentenced, if “the defendant can show a fair and just reason for

requesting the withdrawal.” Fed. R. Crim. P. 11(d)(2)(B). In determining whether

a defendant has shown a fair and just reason for withdrawing his plea, a court may

consider the “totality of the circumstances surrounding the plea,” including

“(1) whether close assistance of counsel was available; (2) whether the plea was

knowing and voluntary; (3) whether judicial resources would be conserved; and

(4) whether the government would be prejudiced if the defendant were allowed to

withdraw his plea.” Brehm, 442 F.3d at 1298 (quoting United States v. Buckles,

843 F.2d 469, 471–72 (11th Cir. 1988)). If a defendant cannot satisfy the first two

of these factors, however, a court need not give “considerable weight” or

“particular attention” to the remaining factors. See United States v. Gonzalez-

Mercado, 808 F.2d 796, 801 (11th Cir. 1987). Additionally, the timing of the

motion to withdraw is relevant because “[a] swift change of heart is itself strong

indication that the plea was entered in haste and confusion.” Id. (internal quotation

marks omitted).

                                          4
              Case: 16-16397      Date Filed: 09/29/2017     Page: 5 of 10


      We conclude that the district court did not abuse its discretion in denying

Defendant’s motion to withdraw his guilty plea. None of the relevant factors

mentioned above tilt in his favor.

             1.      Close Assistance of Counsel

      Defendant testified at his change of plea hearing that he had discussed the

charges, possible defenses, the plea agreement, and the factual resume with his

attorney, that he understood the plea agreement, and that he was fully satisfied with

his representation, despite a previous argument. There is a strong presumption that

these statements are true. See Gonzalez-Mercado, 808 F.2d at 800 n.8. Defendant

also acknowledged that by signing the plea agreement—which Defendant’s

counsel spent a “long time” reviewing with Defendant to ensure that Defendant

understood “every word”—he had the benefit of legal counsel in negotiating the

plea and that he was “completely satisfied” with the legal advice of his attorney.

In addition, the district court was able to observe that Defendant’s counsel had

multiple off-the-record conversations with him through an interpreter during the

plea hearing, apparently to make sure that Defendant adequately understood the

court’s questions.

      Although Defendant did later argue at his sentencing hearing that he did not

understand the plea agreement but had simply signed because his attorney told him

to, it is for the district court to decide “[t]he good faith, credibility and weight of a


                                            5
              Case: 16-16397    Date Filed: 09/29/2017    Page: 6 of 10


defendant’s assertions in support of a motion” to withdraw a guilty plea. Brehm,

442 F.3d at 1298 (internal quotation marks omitted). The district court implicitly

discounted these assertions by Defendant, noting that it was convinced that

Defendant knew he was pleading guilty at the plea hearing based on Defendant’s

responses to the court’s questions. Given Defendant’s affirmative responses that

he received assistance from counsel and was satisfied with that assistance, the

district court did not abuse its discretion by concluding that Defendant had entered

his guilty plea with the “close assistance of counsel.” Brehm, 442 F.3d at 1298.

             2.    Knowing and Voluntary Plea

      To determine whether a guilty plea is knowing and voluntary, a court must

address “three core concerns”: “(1) the guilty plea must be free from coercion;

(2) the defendant must understand the nature of the charges; and (3) the defendant

must know and understand the consequences of his guilty plea.” United States v.

Hernandez-Fraire, 208 F.3d 945, 949 (11th Cir. 2000) (internal quotation marks

omitted). The district court is entitled to rely on a defendant’s statements during

the plea hearing to determine whether these concerns are met. See United States v.

Medlock, 12 F.3d 185, 187 (11th Cir. 1994).

      Defendant testified that nobody had threatened him or otherwise forced him

to plead guilty, and that he was pleading guilty of his own free will because he was

guilty. The district court also confirmed that Defendant understood the nature of


                                          6
              Case: 16-16397    Date Filed: 09/29/2017   Page: 7 of 10


the charges against him and the consequences of a guilty plea. Because the district

court satisfied the “core concerns” through its questioning of Defendant at the plea

hearing, the court did all that was required to determine that Defendant entered his

guilty plea knowingly and voluntarily.

             3.    Conservation of Judicial Resources

      As the Government argues, allowing Defendant to withdraw his guilty plea

would not conserve judicial resources because Defendant moved to withdraw his

plea three months after it was entered, and the case had already been removed from

the trial docket. Thus, accepting the motion would consume greater judicial

resources. Defendant offers no arguments to the contrary.

             4.    Prejudice to the Government

      Defendant argues that the Government would not be prejudiced by the

withdrawal of his plea, and in any case, further argument on the motion is

necessary to determine the issue. The court does not need to find prejudice to the

government before denying a motion to withdraw a guilty plea, however. Buckles,

843 F.2d at 474. Thus, that the district court did not explicitly consider whether

the Government would be prejudiced before denying Defendant’s motion to

withdraw his guilty plea does not show that the court abused its discretion.




                                          7
              Case: 16-16397     Date Filed: 09/29/2017    Page: 8 of 10


             5.     Timing of Motion to Withdraw

      Defendant argues that because only 92 days elapsed between his guilty plea

and his motion to withdraw it, he should not be precluded from withdrawing his

plea. While Defendant is correct that a 92-day interim period is not a per se bar to

withdrawing his guilty plea, “[t]he longer the delay between the entry of the plea

and the motion to withdraw it, the more substantial the reasons must be as to why

the defendant seeks withdrawal.” Buckles, 843 F.2d at 473. Ninety-two days does

not suggest a “swift change of heart” indicating “haste and confusion” in entering

the guilty plea. See Gonzalez-Mercado, 808 F.2d at 797, 801 (noting that there

was no “swift change” when a guilty plea was entered and defendant moved to

withdraw it 27 days later). In addition, as the district court suggested, that

Defendant only sought to withdraw his guilty plea after his sentence had been

calculated under the guidelines suggests that he wanted to withdraw his plea only

because he was dissatisfied with this sentence calculation. See id. at 801 (“[T]he

fact that the appellant's motion to withdraw fell on the heels of imposition of

stricter sentences than those recommended in the plea agreement . . . suggests that

the appellant withdrew his plea in anticipation of a harsher sanction than that

recommended in his plea agreement.”). The timing of Defendant’s motion to

withdraw his guilty plea does not indicate that Defendant has a fair and just reason

for attempting to withdraw his plea.


                                           8
              Case: 16-16397     Date Filed: 09/29/2017    Page: 9 of 10


             6.     Possible Ineffective Assistance of Counsel

      Defendant also argues that allowing him to “pursue his motion” would allow

the district court to determine whether his Sixth Amendment right to effective

assistance of counsel was violated. Defendant notes that the record suggests he

had several complaints against his attorney, and this may provide a basis for

withdrawing his guilty plea. The district court was aware of Defendant’s strained

relationship with his attorney, however, and Defendant still testified to his full

satisfaction with his representation. Furthermore, this Court has held that “even if

the record contains some indication of deficiencies in counsel’s performance,”

claims for ineffective assistance of counsel not entertained by the district court are

not generally considered on direct appeal, and that “[t]he preferred means for

deciding a claim of ineffective assistance of counsel is through a 28 U.S.C. § 2255

motion.” United States v. Patterson, 595 F.3d 1324, 1328–29 (11th Cir. 2010)

(internal quotation marks omitted). Accordingly, Defendant’s arguments about the

possibility of a Sixth Amendment violation do not show that the district court

abused its discretion in denying his motion to withdraw his guilty plea.

             7.     Necessity of a Hearing on the Motion

      Defendant argues that there should have been a more thorough hearing on

his motion to withdraw his plea because it was not possible otherwise to determine

whether Defendant actually satisfied the criteria for allowing a withdrawal. The


                                           9
             Case: 16-16397     Date Filed: 09/29/2017    Page: 10 of 10


court is entitled to rely on the statements Defendant made during his change of

plea hearing, however, and based on the extensive inquiries made by the court

then, the court was not required to conduct a more extensive hearing on the matter

before denying Defendant’s motion. In addition, the court was aware of the

difficult attorney-client relationship between Defendant and his attorney, and so

was able to assess the credibility of Defendant’s claim that his attorney had forced

him to sign the plea agreement. Given the information it already had, the district

court did not abuse its discretion by failing to accept additional testimony or

evidence in support of Defendant’s motion to withdraw his guilty plea.

III.   CONCLUSION

       Defendant has not made the required showing that there is a fair and just

reason to withdraw his guilty plea, and so the district court’s rejection of his

motion to withdraw his guilty plea is AFFIRMED.




                                          10